Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent Application 15/659,521, filed on 07/25/2017, which was a Non-Provisional application of a Provisional application 62/366,549, filed on 07/25/2016.
Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35 are currently pending in this patent application.
The preliminary amendment filed on 08/07/2020, amending claims 1, 9, 19, 21-22, 26-27, 30-31, 33 and 35, and canceling claims 2-8, 10-18, 20, 23-25, 28-29, 32, 34 and 36-59 is acknowledged. 
Election/Restriction
Applicant's election with traverse of species of SEQ ID NO: 20 of Group (a), SEQ ID NO: 23 of Group (b) and SEQ ID NO: 27 of Group (c) in the response filed on 11/10/2021 is acknowledged.  
The traversal is on the ground(s) that there would be no burden of search for the coexamination of all the sequence. Applicants also cited MPEP and argue that MPEP §803 sets forth two criteria for proper restriction. The first is that the inventions be independent or distinct. The second criterion is that there would be serious burden on the Examiner if the restriction is not required. Further, in accordance with MPEP § 808.01, an election of species should be made when a generic claim recites such a multiplicity of species that an unduly similar enzyme activities should be neither unduly extensive nor burdensome. 
This is not found persuasive because the examiner only asked for electing a single species rather than election as invention of sequences recited in a Markush group style claim (although, claim do not recited selected from the group consisting of before reciting sequences, and the MPEP 803.02 (Applicants cited MPEP 803.01) clearly indicated that species election is valid (see, Copy of MPEP 803.02 as shown below). 
803.02 Election of Species Requirements – Markush Claims [R-10.2019]
I. MARKUSH CLAIMS
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups).
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species. See subsection III, below. The applicant’s election serves as a starting point for the search and examination of the claim.
See MPEP § 2117 for a general discussion of Markush claims, guidance and examples regarding the determination of whether a Markush grouping is proper, and rejections on the basis that a claim contains an improper Markush grouping. A rejection based on an improper Markush grouping should be made in an Office action on the merits. In certain circumstances, both a provisional election of species requirement and an improper Markush grouping rejection may apply to the same claim.
See MPEP § 2111.03, subsection II, and MPEP § 2173.05(h) for a discussion of Markush claims and compliance with the definiteness requirement of 35 U.S.C. 112(b).
II. PROPER MARKUSH GROUPING
Pursuant to the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011), a Markush grouping is proper if: (1) the members of the Markush group share a "single structural similarity," and (2) the members share a common use. Id. (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).
Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357, 119 USPQ2d 1773, 1779 (Fed. Cir. 2016)("It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .")(citations omitted). Where a Markush grouping describes part of a chemical compound, regardless of whether the claim is limited to a compound per se or the compound is recited as part of a combination or process, the members following "selected from the group consisting of" (or similar introductory phrase) need not share a community of properties themselves; the propriety of the grouping is determined by a consideration of the compound as a whole. See Harnisch, 631 F.2d at 722, 206 USPQ at 305 ("in determining the propriety of a Markush grouping the compounds must be considered as wholes and not broken down into elements or other components").
See MPEP § 2117 for guidance and examples regarding the determination of whether a Markush grouping is proper.
In accordance with the principles of compact prosecution, if the examiner determines that one or more claims appear to include an improper Markush grouping (see MPEP § 2117), the examiner should require the applicant to elect a species. Note that if a written provisional election of species requirement must be made separate from the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits.
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). In applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits, with one exception. If the members of a proper Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not require provisional election of a single species. See MPEP § 808.02
An examiner should set forth a requirement for election of a single disclosed species (or a grouping of patentably indistinct species) in a Markush claim using form paragraph 8.01 when claims limited to species are present or using form paragraph 8.02 when no species claims are present. See MPEP § 808.01(a) and § 809.02(a). If a Markush claim depends from or otherwise requires all the limitations of another generic or linking claim, see MPEP § 809.
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further 
If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2, below, for additional guidance.
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.
B. Provisional Election of Species
If a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made at the examiner’s discretion. When making such a requirement, the examiner will require the applicant to elect a species or group of patentably indistinct species for initial search and examination. The examiner should not require provisional election between species that are not patentably distinct, or when the Markush group is proper and there would be no serious burden if the species were examined together. The examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a) if presented in a separate claim.
In accordance with current practice, when an examiner chooses to require a provisional election of species, in most cases the examiner should call the applicant to request a telephonic election. See MPEP § 812.01. If the applicant elects by telephone, form paragraph 8.23 should be used in the next Office action on the merits. The examiner should note whether the election was made with or without traverse. If a rejection on the basis of an improper Markush grouping is to be made, it should be done in the first Office action on the merits with the written provisional election of species requirement.
If a written provisional election of species requirement is made prior to the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits. If during prosecution a new claim is added that includes an improper Markush grouping, or an existing claim is amended to include an improper Markush grouping, the examiner may require provisional election of species at that time, in the same action as any appropriate rejections . Include form paragraph 8.23.01 if the applicant declined to elect by telephone.
C. Initial Examination of Elected Species1. Rejection of Claims to Elected Species
MPEP § 821.01.
If the Markush grouping was improper, a rejection on the basis of there being an improper Markush grouping should be made as described in MPEP § 2117. The examiner should use form paragraph 8.40 to make the improper Markush grouping rejection and to advise the applicant of the species that do not belong to a proper Markush grouping that includes the elected species. The form paragraph also serves to advise the applicant that a rejection on the basis of there being an improper Markush grouping is an appealable rather than a petitionable matter.
Example 1.
A claim is drawn to a proper Markush grouping of species A, B, or C. The three species are patentably distinct, and the examiner requires a provisional election. Species A is elected. The examiner rejects species A over prior art, and indicates that species B and C have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement.
Example 2.
A claim is drawn to a Markush grouping of species A, B, C, D, or E. The five species are patentably distinct, and the examiner requires a provisional election. The grouping of species A, B, or C is a proper Markush grouping. However, the grouping of species A, B, C, D, or E is not a proper Markush grouping. Species A is elected. The examiner rejects species A over prior art, and indicates that species B, C, D, and E have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement. The examiner should also reject the claim on the basis of there being an improper Markush grouping using form paragraph 8.40. The improper Markush grouping rejection should indicate that species D and E do not belong to the proper Markush grouping of species A, B, or C.
2. Elected Species in Proper Markush Grouping Allowable over the Prior Art
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).
In the interest of compact prosecution, the examiner should ensure that the record is clear as to which species have been searched and have been found allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been modified if additional species beyond the elected species have been searched and determined to be allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been withdrawn if the full scope of the Markush grouping has been searched and been determined to be allowable over the prior art. Note that the examiner can only make or maintain 35 U.S.C. 121 in later divisional applications.
If a Markush grouping as set forth in a claim is proper and election of species has been required, the examiner must continue to search the species of the claim unless the claim has been found to be unpatentable over prior art. An examiner may not (such as by way of an Ex parte Quayle action or a Notice of Non-Responsive Amendment) seek to require an applicant to limit the scope of a claim that is directed to a proper Markush group to a subset of species that falls within the scope of the claim in the absence of a rejection of the claim for not complying with the requirements for patentability (e.g., 35 U.S.C. 101, 102, 103, and 112, and nonstatutory double patenting).


The MPEP 803.02 further stated that “2. Elected Species in Proper Markush Grouping Allowable over the Prior Art: If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping)”.

Attorney Docket No.: SG0136-US-CON Inventor: Conradie et al. Serial No.: 16/947,598 
Filing Date: August 7, 2020 Page 3 The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent Application 15/659,521, filed on 07/25/2017, now ABN, and US Provisional application 62/366,549, filed on 07/25/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Drawings
Drawings submitted on 08/07/2020 are accepted by the Examiner.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and vague in the recitation “spontaneous enzymatic reaction”, which is confusing because it is unclear as to what enzyme is being used as referred by such phrase? In the art, there are millions of enzymes and it is unclear which one is meant by such phrase, those are unknown, rendering the metes and bounds of the term indefinite and unclear.  Clarification is required.
Claim 9 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 9 is indefinite in the recitation “the step”, in the context of PflB and TdcE downregulation, lacks antecedent basis and claim 1 does not recite anything about “step” regarding PflB and TdcE. Therefore, “the step” lacks antecedent basis in claim 1 from which claim 2 depends. Clarification is required. 

Claim 9 (depends on claim 1) is indefinite in the recitation “the alcohol dehydrogenase ----; the S-(hydroxymethyl) glutathione dehydrogenase ---- and/or the S-(formylglutathione hydrolase” which are confusing because it is not clear whether they meant for expression or downregulation, which is unknown rendering the metes and bounds of the term unclear and indefinite.  Clarification is required. 

Claim Rejections – Improper Markush Grouping
Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35 are rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claim 1 is “Markush”-type claims that recite a plurality of compounds such as “pimelic acid, 7-aminoheptanoate, 7-hydroxyheptanoate, heptamethylenediamine, 7-aminoheptanol, or 1,7-heptanediol”.
A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. 
Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35 are rejected as reciting an improper Markush group because they do not share a structural similarity nor a common use. When an 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35  are directed to under the Broadest Reasonable Interpretation (BRI) of claim 1, which is  drawn to a method for regulating biosynthesis of a product in a host cell, wherein the product comprises pimelic acid, 7-aminoheptanoate, 7-hydroxyheptanoate, heptamethylenediamine, 7-aminoheptanol, or 1,7-heptanediol, or salts thereof, using a pathway having a pimeloyl-acyl carrier protein (pimeloyl- ACP) intermediate, the method comprising converting methanol to formate via at least any one spontaneous enzymatic reaction, wherein the formate is used in the conversion of 10-formyl-tetrahydrofolate, wherein: the methanol is produced during any pimeloyl-ACP methyl ester esterase (BioH) enzyme derived from any sources having any structural feature, in which any BioH enzyme removes a methyl group from pimeloyl-ACP methyl ester during conversion of pimeloyl-ACP methyl ester to pimeloyl ACP, wherein the BioH activity is increased compared to an unmodified host cell, and the method comprises downregulating (a) bifunctional protein (FolD) activity by attenuating folD and/or (b) formate acetyltransferase 1 (PflB) activity and formate acetyltransferase-like enzyme (TdcE) activity: and the method comprises inserting into the host cell (i) a gene encoding an S- formylglutathione hydrolase (frmB), (ii) a gene encoding a formate-tetrahydrofolate ligase (fhs), (iii) a gene encoding an alcohol dehydrogenase (adh), and (iv) a gene encoding an S-(hydroxymethyl) glutathione dehydrogenase (frmA), PATENTParent Application No.: 15/659,521Attorney Docket No. 12444.0685-01000wherein the S-formylglutathione hydrolase has at least 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 27-30, the formate-tetrahydrofolate ligase has at least 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 18-22, the alcohol dehydrogenase has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 31, and the S-(hydroxymethyl) glutathione dehydrogenase has at least 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 23-26.
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described (this is in contrast to the few examples of microorganism useable in the claimed methods), the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
In the instant case the scope of the instant claims encompass genus of structures (including endogenous or exogenous or heterologous genes encoding enzymes including variants, mutants and homologs of any pimeloyl-ACP methyl ester esterase (BioH) enzyme derived from any sources having any structural feature, and genus of structures required for the pimelic acid biosynthetic pathway in host cells, and there is no structure associated with function with regard to the members of the genus with associated function in a genus of host cells i.e., any host cells, comprising any pathway for the production of pimelic acid, i.e., comprising recited genes in said pathway of undefined structures including homologs, mutants and variants thereof encoding enzymes for the production of pimelic acid.
pimeloyl-ACP methyl ester esterase (BioH) enzyme, host cells and prophetic gene structures encoding polypeptides of known function, i.e., well characterized gene(s) of interest structures and activities of encoding polypeptides as defined in prior art/prophetic examples, wherein said activities of said enzymes are increased by overexpression of said genes and to a method of production of pimelic acid, has been provided by the  applicants’, which would indicate that they had possession of the claimed genus of structures (including endogenous, exogenous or heterologous genes including variants, mutants and homologs required for the pimelic acid biosynthetic pathway in a genus of host cells, and there is no structure associated with function with regard to the members of the genus with associated function in a genus of host cells.
	Furthermore, the genus of genes and encoded polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and encoding polynucleotides are adequately described by the disclosure of the structures of prior art, i.e., pimelic acid biosynthetic pathway genes, since one could use structural homology to isolate those polypeptides and the encoding polynucleotide recited in the claims. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. 
	As stated above, no information beyond the characterization of a few species of host cells and prophetic gene structures encoding polypeptides of known function, i.e., well characterized gene of interest structures and activities of encoding polypeptides as defined in prior art/prophetic examples, wherein said activities of said enzymes are increased by overexpression of said genes and to a method of production of pimelic acid, has been provided by the  applicants’, which would indicate that they had possession of the claimed genus of structures.  As the claimed genera of host University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Conclusion
Status of the claims:
Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656